Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed August 21, 2020. Claims 1-20 are presented for examination. Claim 1 is an independent claim.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62/890,015, which was filed August 21, 2019.

Drawings

The drawings filed August 21, 2020 are accepted by the examiner.


Abstract

The abstract filed August 21, 2020 is accepted by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites “wherein the ingestion layer is adapted to be held by a finger and has comparable size, wherein the ingestion layer recognizes and extracts the character symbol in its center field of view as content of the visual information changes.” but the disclosure fails to provide any explicit or inherent support for these limitations. The specification, paragraphs [037], [067], [196], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following:
“a finger and has comparable size and the ingestion layer recognizes and extracts the character symbol in its center field of view as content of the visual information changes”
  
Claim 4 recites “wherein the ingestion layer is adapted to make direct- or quasi direct contact between a surface of the ingestion layer surface and a print medium. The specification, paragraphs [038] and [068], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention direct- or quasi direct contact between a surface of the ingestion layer surface and a print medium.”

Claim 7 recites “the ingestion layer comprises a sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone”. The specification, paragraphs [042] and [071], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “the electrical impedance contrast between the inked zone and the pristine paper zone”.

Claim 8 recites “wherein the converter comprises a conversion layer that processes the set of images scanned by the ingestion layer to output a time series of recognized Unicode characters”. The specification, paragraphs [043] and [072], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “set of images scanned by the ingestion layer to output a time series of recognized Unicode characters”.

Claim 9 recites “wherein one side of the sensor of the ingestion layer is adapted to be in contact with the user's body such as the tip of the index finger or other (extended) area that is sensitive to a tactile stimulus of a predetermined pattern, wherein the other side of the sensor interfaces with the entity that provides the input data in the form of the streaming train of characters or symbols”. The specification, paragraphs [044] and [073], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “user's body such as the tip of the index finger or other (extended) area that is sensitive to a tactile stimulus of a predetermined pattern, wherein the other side of the sensor interfaces with the entity that provides the input data in the form of the streaming train of characters or symbols
Claim 10 recites “the presenter comprises a presentation layer that is to generate and present the stream of dynamically and electronically modified patterns that is sensed by the touch-sensitive surface of the user body part in contact with the device”. The specification, paragraphs [045], [074], [090] and [098] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “stream of dynamically and electronically modified patterns that is sensed by the touch-sensitive surface of the user body part in contact with the device”.

Claim 11 recites “wherein the receiver ingests the full audio or visual sensory stimuli, and takes the portion that is blocked for the sensory deprivation of the user, wherein the converter extracts environmental cues contained therein by applying machine intelligence logic and makes trans-sensory conversion to their synthetic representation”. The specification, paragraphs [099], [109], [110],  [114] and [111] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “portion that is blocked for the sensory deprivation of the user, wherein the converter extracts environmental cues contained therein by applying machine intelligence logic and makes trans-sensory conversion to their synthetic representation”.


Claim 12 recites “The device of claim 11, wherein at any given moment, the raw primary data and the converted cues are consolidated and presented through the user's primary sensory channel.” The specification, paragraphs [100] and [294] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “the raw primary data and the converted cues are consolidated and presented through the user's primary sensory channel”.

Claim 13 recites “wherein scene injection comprises a first category of information recognised by the primary (i.e. fully functioning) sensory organ, and a second category of alternative ingestion devices that substitute for the user's deprived sensor” The specification, paragraph [101], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “first category of information recognised by the primary (i.e. fully functioning) sensory organ, and a second category of alternative ingestion devices that substitute for the user's deprived sensor”.
Claim 14 recites “wherein the media data ingested through the categories are analyzed to detect discrete, and noteworthy, environmental cues, and the extracted cues are then converted to their trans-sensorial counterparts so that the user senses them through functioning sensory organs, wherein the converted cues are sub-categorized as AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM are delivered through the user's primary sensor and T is through his tactile sensor.” The specification, paragraphs [102], [145] and [260], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “detect discrete, and noteworthy, environmental cues, and the extracted cues are then converted to their trans-sensorial counterparts so that the user senses them through functioning sensory organs, wherein the converted cues are sub-categorized as AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM are delivered through the user's primary sensor and T is through his tactile sensor”.
Claim 16 recites “wherein the Primary Raw (PR) strand stands for the environmental data adapted to be ingested directly through the user's fully functioning sensory channel in raw form, wherein the PR strand may be choked if the user wants to focus exclusively on the cues synthesized by the device (AM, AT).The specification, paragraphs [104] and [262], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “Primary Raw (PR) strand stands for the environmental data adapted to be ingested directly through the user's fully functioning sensory channel in raw form, wherein the PR strand may be choked if the user wants to focus exclusively on the cues synthesized by the device (AM, AT)”.
Claim 18 recites “wherein for aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the weight. The specification, paragraphs [106] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the weight.
Claim 19 recites “wherein for visual cues, the weight means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color-vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text). The specification, paragraphs [107] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “visual cues, the weight means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color-vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text).
Claim 20 recites “wherein the device monitors the presence of an obstruction within the volume of a cone in the user's moving direction or around his body, wherein continual availability of these 'boundary' or 'perimeter' information allows the invention to define the special type of environmental cue, designated as the safety bubble breach cue. The specification, paragraphs [111] and [316], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “obstruction within the volume of a cone in the user's moving direction or around his body, wherein continual availability of these 'boundary' or 'perimeter' information allows the invention to define the special type of environmental cue, designated as the safety bubble breach cue.

The above claimed subject matter are not defined alone or in combination with other claimed subject matter in a manner that allows one of ordinary skill in the art to be able to understand the meaning of these term and/or the function of these terms and thus claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The terms below lack a definition in the disclosure and it is not conventional, and it is unclear what is meant thus rendering the claim indefinite.

Claim 3 recites “wherein the ingestion layer is adapted to be held by a finger and has comparable size, wherein the ingestion layer recognizes and extracts the character symbol in its center field of view as content of the visual information changes.” but the disclosure fails to provide any explicit or 
“a finger and has comparable size and the ingestion layer recognizes and extracts the character symbol in its center field of view as content of the visual information changes”
  
Claim 4 recites “wherein the ingestion layer is adapted to make direct- or quasi direct contact between a surface of the ingestion layer surface and a print medium. The specification, paragraphs [038] and [068], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “direct- or quasi direct contact between a surface of the ingestion layer surface and a print medium.”

Claim 7 recites “the ingestion layer comprises a sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone”. The specification, paragraphs [042] and [071], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “the electrical impedance contrast between the inked zone and the pristine paper zone”.

Claim 8 recites “wherein the converter comprises a conversion layer that processes the set of images scanned by the ingestion layer to output a time series of recognized Unicode characters”. The specification, paragraphs [043] and [072], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “set of images scanned by the ingestion layer to output a time series of recognized Unicode characters”.

Claim 9 recites “wherein one side of the sensor of the ingestion layer is adapted to be in contact with the user's body such as the tip of the index finger or other (extended) area that is sensitive to a tactile stimulus of a predetermined pattern, wherein the other side of the sensor interfaces with the entity that provides the input data in the form of the streaming train of characters or symbols”. The specification, paragraphs [044] and [073], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “user's body such as the tip of the index finger or other (extended) area that is sensitive to a tactile stimulus of a predetermined pattern, wherein the other side of the sensor interfaces with the entity that provides the input data in the form of the streaming train of characters or symbols”.

Claim 10 recites “the presenter comprises a presentation layer that is to generate and present the stream of dynamically and electronically modified patterns that is sensed by the touch-sensitive surface of the user body part in contact with the device”. The specification, paragraphs [045], [074], [090] and [098] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “stream of dynamically and electronically modified patterns that is sensed by the touch-sensitive surface of the user body part in contact with the device”.

Claim 11 recites “wherein the receiver ingests the full audio or visual sensory stimuli, and takes the portion that is blocked for the sensory deprivation of the user, wherein the converter extracts environmental cues contained therein by applying machine intelligence logic and makes trans-sensory conversion to their synthetic representation”. The specification, paragraphs [099], [109], [110],  [114] and [111] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “portion that is blocked for the sensory deprivation of the user, wherein the converter extracts environmental cues contained therein by applying machine intelligence logic and makes trans-sensory conversion to their synthetic representation”.

Claim 12 recites “The device of claim 11, wherein at any given moment, the raw primary data and the converted cues are consolidated and presented through the user's primary sensory channel.” The specification, paragraphs [100] and [294] repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “the raw primary data and the converted cues are consolidated and presented through the user's primary sensory channel”.

Claim 13 recites “wherein scene injection comprises a first category of information recognised by the primary (i.e. fully functioning) sensory organ, and a second category of alternative ingestion devices that substitute for the user's deprived sensor” The specification, paragraph [101], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “first category of information recognised by the primary (i.e. fully functioning) sensory organ, and a second category of alternative ingestion devices that substitute for the user's deprived sensor”.

Claim 14 recites “wherein the media data ingested through the categories are analyzed to detect discrete, and noteworthy, environmental cues, and the extracted cues are then converted to their trans-sensorial counterparts so that the user senses them through functioning sensory organs, wherein the converted cues are sub-categorized as AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM are delivered through the user's primary sensor and T is through his tactile sensor.” The specification, paragraphs [102], [145] and [260], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the detect discrete, and noteworthy, environmental cues, and the extracted cues are then converted to their trans-sensorial counterparts so that the user senses them through functioning sensory organs, wherein the converted cues are sub-categorized as AM (Auxiliary Machine-Intelligence cues), AT (Auxiliary Trans-sensorial cues), and T (Tactile cues), wherein AT and AM are delivered through the user's primary sensor and T is through his tactile sensor”.

Claim 16 recites “wherein the Primary Raw (PR) strand stands for the environmental data adapted to be ingested directly through the user's fully functioning sensory channel in raw form, wherein the PR strand may be choked if the user wants to focus exclusively on the cues synthesized by the device (AM, AT).The specification, paragraphs [104] and [262], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “Primary Raw (PR) strand stands for the environmental data adapted to be ingested directly through the user's fully functioning sensory channel in raw form, wherein the PR strand may be choked if the user wants to focus exclusively on the cues synthesized by the device (AM, AT)”.


Claim 18 recites “wherein for aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the weight. The specification, paragraphs [106] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “aural cues, the volume of the sound or the intensity of synthesized stimuli for tactile cues is the way to control the weight.

Claim 19 recites “wherein for visual cues, the weight means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color-vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text). The specification, paragraphs [107] and [264], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “visual cues, the weight means manipulating attributes of their visual representation, which comprises their alpha values on the screen, color-vibrancy, sizes (for an icon-based rendering), or styles (plain vs. bold faces if the cues are to be rendered as text).

Claim 20 recites “wherein the device monitors the presence of an obstruction within the volume of a cone in the user's moving direction or around his body, wherein continual availability of these 'boundary' or 'perimeter' information allows the invention to define the special type of environmental cue, designated as the safety bubble breach cue. The specification, paragraphs [111] and [316], repeats the claimed subject matter and fail to provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to understand how the invention performs the following: “obstruction within the volume of a cone in the user's moving direction or around his body, wherein continual availability of these 'boundary' or 'perimeter' information allows the invention to define the special type of environmental cue, designated as the safety bubble breach cue.

 The terms above lack a definition in the disclosure and it is not conventional, and it is unclear what is meant thus rendering the claim indefinite. 

Furthermore terms such as comparable size, quasi direct contact, the tip of the index finger or other (extended) area, their trans-sensorial counterparts, the PR strand may be choked, continual availability of these 'boundary' or 'perimeter' information, are unclear and indefinite because the specification does not provide a standard for ascertaining the requisite degree for one of ordinary skill 

Claims 3, 4, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 20 lack antecedent basis, please see underlined terms below.
the character symbol
the inked zone and the pristine paper zone
the set of images scanned
the tip of the index finger or other (extended) area
the other side of the sensor

the input data

the streaming train of characters or symbols

the stream of dynamically and electronically modified patterns

the touch-sensitive surface of the user body part

the full audio or visual sensory stimuli

the sensory deprivation

the raw primary data

the converted cues
the user's primary sensory channel

the primary (i.e. fully functioning) sensory organ

the user's deprived sensor

the media data ingested

the extracted cues

their trans-sensorial counterparts

the Primary Raw (PR) strand

the cues synthesized

the strand

the fore or push it to the background

aural cues

the volume of the sound 

the intensity of synthesized stimuli for tactile cues is the way to control the weight

visual cues

the cues

the presence

these 'boundary' or 'perimeter' 

the invention 

the special type of environmental cue

the safety bubble breach cue
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  It is noted that as per applicant’s disclosure, figure 1, the claimed subject matter can be performed by a human process. 

    PNG
    media_image1.png
    971
    886
    media_image1.png
    Greyscale

The figure above performs the human process of a receiver receiving information in a first sense; a converter converting the received information into information in a second sense; and a presenter that presents the converted information. Claims 1-20 are directed to actions that can be performed by a human process as shown in figure 1 above.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no improvements to a known technology, an electronic device is not improved, it does not require a particular machine, it does not require changing an article to a different state and there are no unconventional steps.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dhar et al. US 20180350264 Al in view of Nuovo et al. US 20150141085 Al.

 	As to Claim 1:
	Dhar et al. discloses a device compensating limits (Dhar, see Abstract, where Dhar discloses that the present disclosure discloses methods and systems for providing non-auditory feedback to users related to sensitive information. The method includes receiving one or more characters on a first computing device. Each character is encoded into a braille code, the braille code is represented by a matrix of pre-defined size. For each character, the braille code is divided into a first part and a second part. A first vibration output is provided corresponding to the first part of braille code via the first computing device and a second vibration output is provided corresponding to the second part of the braille code via a second computing device. The combination of the first vibration output and the second vibration output is sensed by a user to recognize each character of the one or more characters), comprising: a) a receiver receiving information in a first sense (Dhar, see paragraph [0043], where Dhar discloses a user entering a character A); b) a converter converting the received (Dhar, see paragraph [0043], where Dhar discloses that if the user enters a character A, the entered character is converted into its 6-bit binary braille version ( e.g., 'A' translates to a bit pattern 100000); and c) a presenter that presents the converted information (Dhar, see paragraph [0043], where Dhar discloses that if the user enters a character A, the entered character is converted into its 6-bit binary braille version ( e.g., 'A' translates to a bit pattern 100000). Here, the first half of the bit-pattern (e.g., "100" in 'a') vibrates on the first computing device such as a mobile device, while the second half (e.g., "000" in 'a') is relayed on the second computing device a smart-watch, for example).  Dhar does not explicitly disclose limits of human senses. However in an analogous art, Nuovo discloses limits of human senses (Nuovo, see paragraph [0002], where Nuovo discloses a smartphone or tablet, with specific features that assist blind or low-vision users). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dhar with Nuovo. One would be motivated to modify Dhar by disclosing limits of human senses as taught by Nuovo thereby improving the smartphone and tablet user experience for blind and low-vision users (Nuovo, paragraph [0005]).

As to Claim 2:
	Dhar in view of Nuovo discloses the device of claim 1, wherein first sense is the vision and the receiver receives visual information comprising texts (Dhar, see paragraph [0041], where Dhar discloses that initially the method starts when an input in the form of one or more characters is received by a first computing device at 502. The one or more characters are input by a user, while the one or more characters are received in the form of an email, for example), wherein the second sense is auditory sense or tactile sensation, wherein the receiver comprises an ingestion layer that ingests information from a target object (Dhar, see paragraph [0041], where Dhar discloses that each of the received characters are encoded into a binary braille code. The braille code is represented by a pre-defined matrix of size 3x2. The binary braille code is divided into two parts: a first part and a second part at 506. Each part may be represented by 3xl matrix. From braille codes, vibration patterns are generated, i.e., a first vibration pattern/output and a second vibration pattern/output is generated). 

As to Claim 3:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the ingestion layer is adapted to be held by a finger and has comparable size, wherein the ingestion layer recognizes and extracts the character symbol in its center field of view as content of the visual information changes (Dhar, see paragraphs [0021] and [0022], where Dhar discloses that while the user 102 may be completely a visually impaired user or a partially impaired user. The first computing device 104 and the second computing device 106 are associated with the user 102. The first computing device 104 and the second computing device 106 are typically used by the user 102 for his daily tasks such email, surfing, chatting, social networking or a combination thereof. Examples of the first computing device 104 and the second computing device 106 may include, but are not limited to, a mobile phone, a smart watch, a tablet computer, a laptop, a wearable smart headset, an ear-mounted video camera, a wearable smart eyewear, a personal digital assistant (PDA), a notebook computer, a smart fitness band, and so forth. As shown, the user 102 uses a computing device, for example, the first computing device 104. In the context of the current disclosure, the first computing device 104 receives the sensitive information. The sensitive information may be received in the form of a text message, an email, a chat message or a combination thereof).

As to Claim 4:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the ingestion layer is adapted to make direct- or quasi direct contact between a surface of the ingestion layer surface and a print medium (Dhar, see paragraph [0028], where Dhar discloses that the user interface 204 enables the user to receive or input one or more characters. The user interface 204 may be a touch-based user interface or any other user interface that enables the user to receive or input the one or more characters. The one or more characters include, but not limited to, an alphabet, a number, a symbol, or combination of these. The characters represent sensitive information such as a password, a PIN, an OTP, or the like). 

As to Claim 5:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the ingestion layer receives the visual information remotely from a print medium (Dhar, see paragraphs [0021] and [0022], where Dhar discloses that while the user 102 may be completely a visually impaired user or a partially impaired user. The first computing device 104 and the second computing device 106 are associated with the user 102. The first computing device 104 and the second computing device 106 are typically used by the user 102 for his daily tasks such email, surfing, chatting, social networking or a combination thereof. Examples of the first computing device 104 and the second computing device 106 may include, but are not limited to, a mobile phone, a smart watch, a tablet computer, a laptop, a wearable smart headset, an ear-mounted video camera, a wearable smart eyewear). 

As to Claim 6:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the ingestion layer comprises a grid of optical sensors densely populating on the surface of the ingestion layer the size of which is just enough to cover a typical alphabet character in a book (Nuovo, see figure 19). 

As to Claim 7:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the ingestion layer comprises a sensor that exploits the electrical impedance contrast between the inked zone and the pristine paper zone (Nuovo, see paragraph [0077], where Nuovo discloses that any aspect of size, contrast, colour scheme can be personalized either manually or automatically to the user's profile. Also, as the user's faculties are likely to change, there is a 'continuous' adjustment mechanism to enable all of these UI aspects to be easily updated. Customisation of calibration of all UX is possible; for example, colour blindness correction). 

As to Claim 8:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the converter comprises a conversion layer that processes the set of images scanned by the ingestion layer (Nuovo, see 201 in figure 20) to output a time series of recognized Unicode characters (Nuovo, see 203 in figure 20). 


As to Claim 9:
	Dhar in view of Nuovo discloses the device of claim 2, wherein one side of the sensor of the ingestion layer is adapted to be in contact with the user's body such as the tip of the index finger or other (extended) area that is sensitive to a tactile stimulus of a predetermined pattern, wherein the other side of the sensor interfaces with the entity that provides the input data in the form of the streaming train of characters or symbols (Dhar, see 404, 406A, 406B,  408 and 410 in figure 4A). 

As to Claim 10:
	Dhar in view of Nuovo discloses the device of claim 2, wherein the presenter comprises a presentation layer that is to generate and present the stream of dynamically and electronically modified patterns that is sensed by the touch-sensitive surface of the user body part in contact with the device (Dhar, see 404, 406A, 406B, 408 and 410 in figure 4A). 

As to Claim 11:
	Dhar in view of Nuovo discloses the device of claim 1, wherein the receiver ingests the full audio or visual sensory stimuli, and takes the portion that is blocked for the sensory deprivation of the user, (Dhar, see figure 4A). 

As to Claim 12:
	Dhar in view of Nuovo discloses the device of claim 11, wherein at any given moment, the raw primary data and the converted cues are consolidated and presented through the user's primary sensory channel (Dhar, see 404, 406A, 406B, 408 and 410 in figure 4A). 

As to Claim 13:
	Dhar in view of Nuovo discloses the device of claim 12, wherein scene injection comprises a first category of information recognised by the primary (i.e. fully functioning) sensory organ (Nuovo, see figure 9), and a second category of alternative ingestion devices that substitute for the user's deprived sensor (Nuovo, see figure 20). 

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 112 rejection and 101 rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. BrathWaite (US 20200043368 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624